                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

FILLISA HUEY, INDIVIDUALLY AND ON
BEHALF OF ALL OTHERS SIMILARLY
SITUATED                                                                  PLAINTIFF

V.                                                          NO. 4:19-CV-153-SA-JMV

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY                                                       DEFENDANT


                         AGREED ORDER EXTENDING TIME
                           TO RESPOND TO COMPLAINT

       Based upon the agreement of the parties, it is ORDERED that the Defendant shall

respond to the Complaint on or before December 13, 2019.

       ORDERED on this the 12th day of November, 2019.


                                                 /s/ Jane M. Virden
                                                 U. S. MAGISTRATE JUDGE

AGREED TO & APPROVED:


/s/ J. Brandon McWherter
J. Brandon McWherter (MSB No. 105244)
Counsel for Plaintiff


/s/ William N. Reed
William N. Reed (MSB No. 4689)
Counsel for Defendant
